BALLON STOLL BADER & NADLER, P.C.
729 Seventh Avenue
New York, NY 10019
Telephone: (212) 575-7900
Facsimile: (212) 764-5060
Vincent J. Roldan
vroldan@ballonstoll.com

Attorneys for Mezz57th LLC

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 In Re:                                                       Chapter 11

 MEZZ57TH LLC et al.                                          Case No.: 20-11316

                            Debtors and                       (Jointly Administered)
                            Debtors in Possession
 -------------------------------------------------------X

         OBJECTION TO LANDLORD’S MOTION FOR ENTRY OF AN ORDER
           (A) COMPELLING SURRENDER OF NON-RESIDENTIAL REAL
        PROPERTY AND (B) AUTHORIZING LANDLORD TO TAKE RELATED
          ACTIONS TO REPOSSESS NON-RESIDENTIAL REAL PROPERTY


        Mezz57th LLC, debtor and debtor in possession (“Operating Debtor”), by its attorneys

Ballon Stoll Bader & Nadler, P.C., as and for its Objection to Cross-Motion of MIP 57th

Development Acquisition LLC (“Landlord”) for Entry of an Order (A) Compelling Surrender of

Non-residential Real Property and (b) Authorizing Landlord to Take Related Actions To

Repossess Non-Residential Real Property (the “Motion to Compel Surrender”), and respectfully

states as follows:

                                                  Objection

        1.       On October 7, 2020, the Operating Debtor filed that certain Motion for Entry of an

Order Extending the Time to Assume or Reject Unexpired Lease of Nonresidential Real Property

under section 365(d)(4) of title 11 of the United States Code (the “Bankruptcy Code”) (the “365

                                                        1
Extension Motion”). Under the 365 Extension Motion, the Operating Debtor sought an extension

of time to assume or reject its lease to November 25, 2020.

       2.      The Landlord filed the Motion to Compel Surrender on October 13, 2020.

       3.      For the reasons set forth in the 365 Extension Motion, the Operating Debtor objects

to the Motion to Compel Surrender.

       4.      In the meantime, the Operating Debtor is still operating, and the parties are in

discussions concerning the underlying lease.         The Operating Debtor is hopeful that these

discussions will lead to a mutually beneficial resolution.

       WHEREFORE, Operating Debtor respectfully requests entry of an order denying the

Motion to Compel Surrender, and granting such other and further relief as is just and proper under

the circumstances.

Dated: New York, New York
       October 20, 2020
                                              Respectfully submitted,


                                              BALLON STOLL BADER & NADLER, P.C.



                                              By:___/s/ Vincent J. Roldan ___________
                                                     Vincent J. Roldan (VR 7450)
                                              Attorneys for Debtors
                                              729 Seventh Avenue – 17th Floor
                                              New York, NY 10019
                                              212.575-7900
                                              Fax 212.764-5060




                                                 2
